DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant’s amendment/response filed on 04/21/2021 has been entered and made of record.
3.		Applicant has amended claims 1, 4, 10, 3 and 19. Applicant has not added any new claims. Claims 2, 3, 7, 11, 12, and 16 have been canceled. Currently, claims 1, 4-6, 8-10, 13-15, and 17-19 are pending. 

4.		Applicant has amended claim 19, therefore, the 35USC 101 rejection to this claim is now withdrawn. Examiner refers to the action below.
 
Allowable Subject Matter
5.		Claims 1, 4-6, 8-10, 13-15, and 17-19 are allowed.
6.		Applicant’s arguments, see remarks, filed 4/21/21, with respect to claim 1 have been fully considered and are persuasive. The 35USC 103 rejection has been withdrawn. Claim 10 also has the similar allowable features argued by applicant’s representative which are not taught by the prior art of Sun et al. (U.S. patent 9,858,496 B2), therefore, claim 10 is also allowed for these features. Applicant’s arguments would also apply for claim 19 since this is a non-transitory computer readable storage medium claim incorporating the whole subject matter 
7.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/Primary Examiner, Art Unit
May 6, 2021